 In theMatter ofLOCAL596, INTERNATIONAL BROTHERHOOD OF ELEC-TRICALWORKERS,A. F.L. andWEST VIRGINIAELECTRICCOR-PORATIONCase No. 6-CD-3.Decided June 201, 1950DECISION AND ORDERThis proceedingarises under Section10 (k) of the Act, as amendedby LaborManagementRelationsAct, 1947, which provides that."Whenever it is charged that any person has engagedin an unfairlabor practice within the meaning of paragraph 4 (d) of Section &(b), the Board is empowered and directed to hear and determine thedispute out of which such unfair labor practice shall havearisen...."On October 18, 1949, West Virginia Electric Corporation, hereincalled the Company, filed with the Regional Director for the SixthRegion of the Board a charge alleging that Local596, InternationalBrotherhood of Electrical Workers, A. F. L., herein called the IBEW,had violated Section 8 (b) (4) (D) of the Act in that on or aboutSeptember 1, 1949, and thereafter, the IBEW, through its agentsand members, had engaged in a strike and induced the employees ofother employers to engage in a strike, with the object of forcing andrequiring the Company to assign the electrical work on an elementaryschool at Bridgeport, West Virginia, to members of the IBEW ratherthan to members of Local 625 of United Construction Workers, Dis-trict 50, United Mine Workers of America, herein called UMWA.Thereafter, pursuant to Section 203.74 and 203.75 of theBoard'sRules andRegulations, Series 5, theRegionalDirector investigatedthe charge and provided for an appropriate hearing, upondue noticeto allthe parties.The hearing was held before a hearing officer ofthe Board on November 14 and 15, 1949.The UMWA was permittedto intervene in the proceeding.At the hearing, all parties appeared,,participated, and were afforded a full opportunity to be heard, toexamine andcross-examinewitnesses, and to adduce evidencebearingon the issues.The rulings of the hearing officer made at the hearingare free fromprejudical error and are hereby affirmed.All partieswere affordedan opportunity to file briefs with the Board.90 NLRB No. 82.526 LOCAL 596, INT'ERNAT'L BROTHERHOOD OF ELECTRICAL WORKERS527Upon the entire record in this case, the Board makes the following :FINDINGS or FACTThe Company is engaged in the business of electrical installationand repair work. It has its principal place of business in Fairmont,West Virginia.The labor dispute here in question pertains to the construction ofan elementary school at Bridgeport, West Virginia.The total con-struction cost of the school is $121,721.The Company, under contractwith the county school board, was engaged to do the electrical workat a cost of $4,545.The approximate value of the materials and sup-plies used by the Company in connection with this work amountedto $1,800; of this sum, only $350 represents purchases made directlyoutside the State of West Virginia. In the performance of the gen-ei al contract, Jarvis-Courtney Corporation, the general contractor,purchased approximately $15,000 worth of materials directly outsidethe State.The only other contractor on the school job, Joseph laquin-ta and Son, purchased approximately $3,800 worth of materialsdirectly outside the State.During the 12 months preceding the hearing date, the Companypurchased for its general electrical work approximately $80,000 worthof materials and equipment of which about $64,000 worth was pur-chased outside the State of West Virginia.During the same period,it installed electrical equipment and did electrical repair work in thesum of approximately $100,000, of which about 25 percent was doneoutside the State.On the basis of the foregoing, we find that the building projectinvolved in this proceeding is essentially local in character, and thatthe effect of the Company's operations on interstate commerce withrespect to the project is so insubstantial that to assert jurisdictionwould not effectuate the policies of the Act.'Accordingly, we shalldismiss the proceeding.ORDERUpon the entitre record in the case, the National Labor RelationsBoard hereby orders that the above-entitled proceeding be, and thesalve hereby is, dismissed.?Building and Construction Trades Council of Pittsburgh, Pennsylvania,A. F. L., et al.(George Petredis and William S. Fryer),85 NLRB 241 ;Walter J. Mentzer,82 NLRB 389.In theMentzercase a Board majority stated :In a number of recent cases involving aspects of the building-construction industry,the Board has refrained,we think wisely,from applying the Federal power to smalland strictly local enterprises,without necessarily concurring in the contention thatjurisdiction was utterly lacking under the commerce clause of the constitution. 528DECISIONSOF NATIONAL LABORRELATIONS BOARDCHAIRMAN HERZOG,dissenting :I cannot concur in my colleagues'refusal to assert jurisdiction inthis case.I think the Board should adhere to its previously well-settled policy of considering all the operations of the Employer andnot just the particular project involved 2Here the general operations of theWestVirginia Electric Corpora-tion clearly affect commerce.I would therefore assert jurisdiction.MEMBER REYNOLDS, dissenting :For the reasons expressed in my dissent in theChurchescase,3 Iwould assert jurisdiction in this case.2Denver Building and Construction Trades Council, et at. (The Grauman Company),87 NLRB 755;Denver Building and Construction Trades Council, et at. (Earl C. Gould andJohn C. Preisner, d/b/a Gould and Preisner),82 NLRB 1195;United Brotherhood of Car-penters and Joiners of America, et at. (Wadsworth Building Company, Inc., etal.), 81NLRB 802;Local 71, United Brotherhood of. Carpenters and Joiners of America, A. F. of L.et at. (Ira A. Watson Company, d/b/aWatson'sSpecialtyStore), 80 NLRB 533 (enforcedApril 4, 1950, C. A. 6) ;Singer Sewing Machine,87 NLRB 460;Collins BakingCo., 83NLRB 599;Childs Company, et at.,88 NLRB 720.3Denver Building and Construction Trades Council (William G. Churches, et al.),90NLRB 378.